Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed June 28, 2022 is acknowledged.  Claims 1-2, 5, 8-9, 15-16 are amended. Claims 17-18 are newly added. Claims 1-16 and newly added claims 17-18 are pending in this application and under examination.
3.	Applicant’s arguments filed on June 28, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
4.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 

Claim Rejections/Objections Withdrawn
5.	The objection to claims 1-2, 4-8 and 12-5 is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 9 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims. 
Claim Rejections/Objections Maintained
In view of the amendment filed on June 28, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bohana-Kashtan et al. (US2018/0016553; was also published as WO2016/108239, as in IDS) as evidenced by Schwartz et al. (Lancet, 2012; 379:713-720, cited previously). The reference of Schwartz et al. is necessitated by Applicant’s amendment to the claims. The rejection is maintained for the reasons made of record and for the reasons set forth below.
Claims 1-18 as amended are drawn to a pharmaceutical composition for treating or slowing the progression of a retinal disease or disorder or stabilizing the RPE of a subject with a retinal disease, comprising between about 50,000 and 500,000 retinal pigment epithelium (RPE) cells, wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea. 

On p.6 of the response, Applicant argues that Bohana-Kashtan fails to teach all elements recited in amended claims 1 and 2 and dependent claims because Bohana-Kashtan does not teach the limitation “wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea” as recited in amended claims 1-2  and Bohana-Kashtan does not teach implanting the RPE cells to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea as instantly claimed. Applicant further cites Verdegaal Bros. v. Union Oil Co. of California and In re Bond in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, Bohana-Kashtan (US2018/0016553) does teach the claimed pharmaceutical composition because:
i. Bohana-Kashtan teaches a pharmaceutical composition comprising human embryonic stem cell (hESC) derived RPE cells (hESC-RPE cells) or induced pluripotent stem cell (iPSC)-derived RPE cells for treating or slowing the progression of a retinal disease or disorder including different retinal diseases including dry AMD and macular degeneration or retinitis pigmentosa, wherein  the RPE cells is between 50-100x103 or 25-200x103 per dose or 70x103 or 250x103 per 100ul and wherein the composition is formulated for treating dry AMD and macular degeneration or retinitis pigmentosa via delivering the cells into different target sites or the subretinal space, which meets the limitations recited in claims 1-18 (see paragraphs [0248]-[0250]; [0251]-[0253]; paragraphs [0002]-[0007]; [0003]; [0104]; [0114]; [0009]; [0021]-[0023];  [0031]-[0061]; [0082]; [0084]; [0088]; [0104]-[0108]; [0111]-[0118]; [0131]-[0139]; [0142]-[0143]; [0150]-[0221]; [0231]-[0249]; [0267]-[0357]; [0390]; [0431]; examples 1-4;  [0407]-[0428]; p. 21-23, example 6; p. 25-29, examples 8-10; p. 29-30, claims 1-2, 10, 25, 28, 30-32, 35, 37-38, 41 and 45,), 
ii. Bohana-Kashtan does teach that the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or an area covering a fovea because Bohana-Kashtan teaches that the composition comprising RPE cells is formulated for delivering or transplanting the cells into the target sites or the subretinal space of patients with retinal diseases including dry AMD by direct injection or via a trans-scleral, trans-choroidal approaches or direct trans-scleral injection into the vitreal space or delivery to the anterior retinal periphery in proximity to the ciliary body or is introduced into the target site in the form of cell suspension, adhered onto a matrix, extracellular matrix or substrate including biodegradable polymer or formulated in an intraocular irrigating solution (see paragraphs [0248]-[0250]; [0251]-[0253]). The limitation “wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea” is not limited to in a specific formulation.  The delivery or transplantation of RPE cells to the subretinal space of the eye of patients with dry AMD is implanting to an area covering a geography atrophy (GA) lesion or an area covering a fovea because patients with dry AMD has geographic atrophy (GA) with degeneration of RPE cells and photoreceptors over large areas of the macula as evidenced by Schwartz et al. (see p. 714, 2nd col., 2-3rd paragraphs; Schwartz et al., Lancet, 2012; 379:713-720, cited previously). 
In addition, dependent claim 17 is directed to wherein the composition is administered to the subretinal space of a subject, which is taught by Bohana-Kashtan (see paragraphs [0248]-[0250]; [0251]-[0253]) and dependent claim 18 is directed to implanting the composition by cannula, which is also taught by Bohana-Kashtan because Bohana-Kashtan teaches the step of delivering or transplanting the cells into the subretinal space by direct injection or via a trans-scleral, trans-choroidal approach or direct trans-scleral injection into the vitreal space or delivery to the anterior retinal periphery in proximity to the ciliary body and the delivering to the subretinal space or a trans-scleral, trans-choroidal approach or direct trans-scleral injection is by cannula as evidenced by Schwartz et al. (see p. 714, 2nd col., 2-3rd paragraphs; Schwartz et al., Lancet, 2012; 379:713-720, cited previously). 
iii. The amount of RPE cells disclosed by Bohana-Kashtan is 25x103, 100x103, 200x103, 50x103 or 100x103 or 25-200x103 per dose in 2ul or 70x103 or 250x103 per 100ul (i.e.=700-2.5x103 per ul), which is either within or overlaps with the claimed range, i.e. about 50,000 and 500,000 cells=50-500x103 recited in claims 1-2 or about 500-10x103 cells per ul recited in claims 3 and 10 (see paragraph [0084]; [0361];[0363]; table 6; [0390]; [0407]-[0413]; [0421], table 7;  [0431]). The RPE cell composition disclosed by Bohana-Kashtan comprises at least 95% of RPE cells co-expressing premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP) as in claims 4 and 11 (see paragraphs [0131]- [0133]; [0339]-[0340];[0355]-[0356][0417]; [0008]-[0009]; p. 29-30,  claims 1-11, 18, 25, 28, 30-31). 
The RPE cells disclosed by Bohana-Kashtan further express one or more RPE65, PEDF, bestrophin 1 or tyrosinase as in claims 5 and 12 (see paragraphs [0137]; [0143]). Bohana-Kashtan also teaches that the RPE cells are generated by ex-vivo differentiation of pluripotent stem cells including human embryonic stem cells (hESCs) or generated by culturing hESCs or induced pluripotent stem cells (iPSCs) in a medium comprising nicotinamide to generate differentiating cells; culturing the differentiating cells in a medium comprising nicotinamide and activin A to generate cells further differentiated towards the RPE lineage; and culturing the cells further differentiated towards the RPE lineage in a medium comprising nicotinamide in the absence of activin A under adherent conditions as in claims 6-9 and 13-16 (see paragraphs [0031]-[0062]; [0150]-[0248]; p. 30, claims 25, 32, 35, 37-38, 41) and that the ESCs/iPSCs are propagated in a medium comprising bFGF and TGF under non-adherent conditions as in claims 8 and 15 (see paragraphs [0036] [0187] [0310]; p. 30, claims 25, 32,35-38 and 45) and the medium is devoid of activin A as in claims 9 and 16 (see paragraphs [0193]-[0194]). 
Thus, claims 1-18 are anticipated by Bohana-Kashtan. Accordingly, the rejection of claims 1-18 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bohana-Kashtan et al. is maintained. 
 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohana-Kashtan et al. (US2018/0016553 or WO2016/108239) in view of Malcuit et al. (US2019/0062703, published Feb 28, 2019, priority Oct 12, 2007) and Schwartz et al. (Lancet, 2012; 379:713-720). The rejection is maintained for the reasons made of record and the reasons set forth below. 
On p. 6-8 of the response, Applicant argues that none of the cited references alone or in combination teach the limitation “wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea” as recited in amended claims 1-2. Applicant argues that Bohana-Kashtan does not teach the limitations as described above and Malcuit and Schwartz does not cure the deficiencies of Bohana-Kashtan because Malcuit or Schwartz does not teach formulating a composition for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea. Applicant acknowledges that Malcuit teaches methods of producing RPE cells from human embryonic stem cells or other human pluripotent stem cells, topically, systemically or locally by injection such as intravitreal injection or by implant ([0170] and Schwartz teaches clinical trials of hESC-derived RPE in patients with atrophic age-related macular degeneration or Stargardt’s macular dystrophy (see p. 510, 1st col.). Applicant further cites In re Royka, W.L. Gore & Associates, Inc. v. Garlock, Inc. KSR Intl Co. v. Teleflex Inc. in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Bohana-Kashtan does teach the claimed pharmaceutical composition as in claims 1-18, and does teach that the composition is formulated for treating dry AMD and macular degeneration or retinitis pigmentosa via delivering the cells into different target sites or the subretinal space by direct injection or via a trans-scleral, trans-choroidal approach or direct trans-scleral injection into the vitreal space or delivery to the anterior retinal periphery in proximity to the ciliary body or is introduced into the target site in the form of cell suspension, adhered onto a matrix, extracellular matrix or substrate including biodegradable polymer or formulated in an intraocular irrigating solution (see paragraphs [0248]-[0250]; [0251]-[0253]).
ii. The difference between the claimed invention and Bohana-Kashtan is that the ranges taught by Bohana-Kashtan are not exactly identical the claimed ranges recited in claims 1-3 and 10. 
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Malcuit and Schwartz are cited to support the claimed ranges recited in claims 1-3 and 10. 
iv.  While Bohana-Kashtan does not teach that the cell range is exactly identical to the claimed ranges as recited in claims 1-3 and 10 (i.e. about 50,000 and 500,000 cells=50-5x105 recited in claims 1-2 or about 500-10x103 cells per ul recited in claims 3 and 10), Bohana-Kashtan teaches the amount of RPE cells is 2.5x104, 1x105, 2x105, 5x104 or 1x105 or 25-2x105 per dose in 2ul or 7x104 or 2.5x105 per 100ul (i.e.=7x102-2.5x103 per ul), which is either within or overlaps with the claimed range (i.e. about 50,000 and 500,000 cells=5x104-5x105 recited in claims 1-2 or about 5x102-1x104 cells per ul) recited in claims 3 and 10 (see paragraph [0084]; [0361];[0363]; table 6; [0390]; [0407]-[0413]; [0421], table 7;  [0431]). In addition, Malcuit teaches a pharmaceutical composition for treating retinal degenerative diseases, comprising at least 10, 102, 5x102, 103, 5x103, 104, 105, 5x105, 1x106, 5x106…1x109 of RPE cells derived from human embryonic stem cells (hESC-RPE cells) or induced pluripotent stem cells (hiPSC-RPE cells) or other human pluripotent stem cells (hPSC-RPE cells), wherein the hESC-RPE cells or hiPSC-RPE cells or hPSC-RPE cells express one or more markers including RPE-65, Bestrophin, PEDF, CRALBP, Otx2 and Mit-F as in claims 4-5 and 11-12 (abstract; paragraphs [0007]-[0034];  [0040]-[0041]; [0048]-[0049]; [0060]-[0062]; [0069]; [0075]-[0083]; [0103]; [0108]; [0124]; [0150]; [0195]; p. 29, example 6, p. 19-20, examples 1-2; p. 32-33, claims 1, 38, 53, 55, 57, 62, 72-74, 77 and 124). Schwartz teaches using a pharmaceutical composition for treating or slowing the progression of a retinal disease including dry AMD and macular degeneration, comprising 5x104 or 2x103 cells per ul of hESC-derived RPE cells in a clinical trial (NCT01344993 or NCT01345006) to treat dry AMD and macular degeneration (see p. 714, 2nd col.) and NCT01344993 also teaches the amount of RPE cells is 5x104-2x105 cells, which is  within or overlaps with the limitation “between about 5x104 and 5x105 cells” as in claims 1-2 or 5x102-1x104 cells per ul as in claims 3 and 10 (see p. 4 of NCT0134499).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Malcuit and Schwartz with the teaching of Bohana-Kashtan to make a pharmaceutical composition comprising between about 5x104 and 5x105 cells or 5x102-1x104 cells per ul of hESC-RPE, hiPSC-RPE cells with an expectation of success because Bohana-Kashtan teaches a pharmaceutical composition for treating or slowing the progression of a retinal disease or disorder including different retinal diseases including dry AMD and macular degeneration or retinitis pigmentosa, comprising 2.5x104, 1x105, 2x105, 5x104 or 1x105 or 25-2x105 per dose in 2ul or 7x104 or 2.5x105 per 100ul (i.e.=7x102-2.5x103 per ul) of hESC-RPE or hiPSC-RPE cells, Malcuit teaches a pharmaceutical composition for treating retinal degenerative diseases, comprising at least a concentration of 10, 102, 5x102, 103, 5x103, 104, 105, 5x105, 1x106, 5x106…1x109 of hESC-RPE or hiPSC-RPE cells and Schwartz teaches a pharmaceutical composition comprising 5x104 or 2x103 cells per ul of hESC-derived RPE cells in a clinical trial of treating dry AMD and macular degeneration (NCT01344993 or NCT01345006), wherein the amount of RPE cells in composition is 5x104-2x105 cells. The ranges disclosed by Bohana-Kashtan, Malcuit or Schwartz are either within or overlap with the claimed range. 
In this combination, both N Bohana-Kashtan’s pharmaceutical composition and method and Malcuit’s or Schwartz’s pharmaceutical composition and methods are performing the same functions in treating or slowing the progression of a retinal disease or disorder including different retinal diseases including dry AMD and macular degeneration they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Bohana-Kashtan’s pharmaceutical composition and method using Malcuit’s or Schwartz’s pharmaceutical compositions and cell ranges, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would generate a pharmaceutical composition for treating different retinal diseases including dry AMD and macular degeneration because Bohana-Kashtan teaches a pharmaceutical composition for treating or slowing the progression of a retinal disease or disorder including different retinal diseases including dry AMD and macular degeneration or retinitis pigmentosa, comprising 2.5x104, 1x105, 2x105, 5x104 or 1x105 or 25-2x105 per dose in 2ul or 7x104 or 2.5x105 per 100ul (i.e.=7x102-2.5x103 per ul) of hESC-RPE or hiPSC-RPE cells, Malcuit teaches a pharmaceutical composition for treating retinal degenerative diseases, comprising at least 10, 102, 5x102, 103, 5x103, 104, 105, 5x105, 1x106, 5x106…1x109 of hESC-RPE or hiPSC-RPE cells and Schwartz teaches a pharmaceutical composition comprising 5x104 or 2x103 cells per ul of hESC-derived RPE cells in a clinical trial of treating dry AMD and macular degeneration (NCT01344993 or NCT01345006) wherein the amount of RPE cells in composition is 5x104-2x105 cells; and the ranges disclosed by Bohana-Kashtan, Malcuit or Schwartz are either within or overlap with the claimed range. Thus, it is obvious to combine two prior art elements (i.e. different dose ranges including the claimed ranges) according known methods (i.e. Bohana-Kashtan, Malcuit or Schwartz’s pharmaceutical composition comprising hESC-RPE or hiPSC-RPE cells with a range within or overlapping with the claimed ranges for treating different retinal diseases including dry AMD and macular degeneration using hESC-derived RPE cells) to yield predictable results, simply substitute one known element (i.e. the claimed ranges) for another (i.e. a range within or overlapping with the claimed ranges) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Further, the claimed pharmaceutical composition requires a range of 5x104-5x105 cells or a range of 5x102-1x104 cells/ul, which overlaps with the range of Bohana-Kashtan, Malcuit or Schwartz because Bohana-Kashtan teaches 2.5x104, 1x105, 2x105, 5x104 or 1x105 or 25-2x105 cells per dose in 2ul or 7x104 or 2.5x105 per 100ul (i.e.=7x102-2.5x103 per ul), Malcuit teaches at least 10, 102, 5x102, 103, 5x103, 104, 105, 5x105, 1x106, 5x106…1x109 cells and Schwartz teaches 5x104 or 2x103 cells per ul or 5x104-2x105 cells in the pharmaceutical composition comprising hESC-RPE or hiPSC-RPE cells.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP §2144.05-I.
Moreover, routine optimization of Bohana-Kashtan, Malcuit or Schwartz’s dose ranges would have led to the claimed range of 50,000-500,000 cells or the claimed range of 500-10,000 cells/ul because Bohana-Kashtan, Malcuit and Schwartz teach different dose ranges and also teach that the amount of the cell preparation can be adjusted to fit different needs. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Bohana-Kashtan, Malcuit or Schwartz because Bohana-Kashtan teaches the concentration of the cell preparation can be adjusted to fit different needs and also teaches how to optimize the concentration and dose range. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05. Accordingly, the rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Bohana-Kashtan in view of Malcuit and Schwartz is maintained.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11-12, 14-15, 20, 23, 35-36, 39-40, 42-52 and 55-57 of copending Application No. 16/635473 or claims 88-94, 96, 98-105, 108 and 112-113 of copending Application No. 16/494498 in view of Bohana-Kashtan et al. (US2018/0016553 or WO2016/108239), Malcuit et al. (US2019/0062703) and Schwartz et al. (Lancet, 2012; 379:713-720). The rejection over the claims of Application No. 16/494498 is necessitated by an inventor update search. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 8 of the response, Applicant argues that none of the cited references alone or in combination, or Application 16/635,473 teach the claimed invention wherein the composition is formulated for implanting to an area covering GA lesion or to an area covering a fovea”. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §804, §2141, MPEP§2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The claims of Application No. 16/635473 encompass using a pluripotent stem cell derived retinal tissue graft for treating retinal damage, slowing the progression of retinal damage, preventing retinal damage, replacing retinal tissue and restoring damaged retinal tissue, comprising the pluripotent stem cell derived retinal tissue graft comprising RPE cells. The claims of Application No. 16/494498 encompass using a composition comprising RPE cells for treating a retinal disease or disorder by implanting the RPE cells to an area covering GA lesion or to an area covering a fovea.
ii. The difference between the claims of Application No. 16/635473 and instant claims are the claimed cell ranges and the newly added limitation “wherein the composition is formulated for implanting to an area covering GA lesion or to an area covering a fovea”. The difference between the claims of Application No. 16/494498 and instant claims are the claimed cell range.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Bohana-Kashtan, Malcuit and Schwartz are cited to support the limitation “wherein the composition is formulated for implanting to an area covering GA lesion or to an area covering a fovea” and the limitation “the claimed cell range: about 50,000-500,000”.
	iv. While the claims of Application No. 16/635473 do not recite the limitation “wherein the composition is formulated for implanting to an area covering GA lesion or to an area covering a fovea”, Bohana-Kashtan teaches this limitation for the reasons set forth above under the 103 rejection. In addition, while the claims of Application No. 16/635473 or 16/494498 do not recite the claimed cell range, Bohana-Kashtan, Malcuit and Schwartz teach this limitation for the reasons set forth above under the 103 rejection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Bohana-Kashtan, Malcuit and Schwartz with the teaching of the claims of copending Application No. 16/635473 to arrive at the claimed invention with an expectation of success for the reasons set forth above under the 103 rejection. 
Accordingly, the provisional rejection of claims 1-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11-12, 14-15, 20, 23, 35-36, 39-40, 42-52 and 55-57 of copending Application No. 16/635473 or claims 88-94, 96, 98-105, 108 and 112-113 of copending Application No. 16/494498 in view of Bohana-Kashtan, Malcuit and Schwartz is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on June 28, 2022.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 1-18 as amended are drawn to a pharmaceutical composition for treating or slowing the progression of a retinal disease or disorder or stabilizing the retinal pigment epithelium (RPE) of a subject with a retinal disease or disorder, comprising as an active substance between about 50,000 and about 500,000 RPE cells, wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea. The instant claims now recite a new limitation “wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea”, which was not clearly disclosed in the specification and claims as filed, and now changes the scope of the instant disclosure as filed.  Such a limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduces new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the limitation “wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea”. The specification (see p. 1-2 in the specification). Applicant provides no guidance as to what is encompassed in the new limitation “wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea”. Accordingly, in the absence of sufficient recitation of time frame, the specification does not provide adequate written description to support the new limitation “wherein the composition is formulated for implanting to an area covering a geographic atrophy (GA) lesion or to an area covering a fovea as recited in claim 1 or 2. Support is not found for the new limitation as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.


Conclusion

10.	NO CLAIM IS ALLOWED.




11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
NCT01344993 clinical trial (NCT01344993) (published as retrieved from the NIH clinical trials website, Apr 29, 2011) teaches a pharmaceutical composition for treating or slowing the progression of dry AMD comprising 50,000-200,000 cells of hESC-derived RPE cells, which either meets or is within or overlaps with the limitation “between about 50,000 and 5,000,000 cells per administration” as in independent claims 1-2 (see p. 4) and also teaches that the pharmaceutical composition comprises 2x103 cells/ul, which is within or overlaps with the limitation “about 500- 10,000 cells/ul” in claims 3 and 10  as evidenced by Schwartz’2012 (see p. 714, 2nd col., 2nd paragraph in Schwartz’2012). 
UMN-CTR clinical trial ID No: UMIN000011929 teaches transplantation of induced pluripotent stem cell (iPSC) derived retinal pigment epithelium (RPE) cell sheet in subject with exudative age-related macular degeneration (published October 2, 2013) as evidenced by Mandai et al. (N. Engl. J. Med. 2017; 376:1038-46. DOI:10.1056/NEJM0a1608368, as in IDS). 

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13,	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 16, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649